EXHIBIT 10.1




IMPLANT SCIENCES CORPORATION

AMENDMENT TO 2004 STOCK OPTION PLAN

September 7, 2012

This Amendment to the 2004 Stock Option Plan (this “Amendment”) of Implant
Sciences Corporation, a Massachusetts corporation (the “Corporation”), is
effective as of September 7, 2012.

1.

Section 4.1 of the Corporation’s 2004 Stock Option Plan is hereby deleted in its
entirety and replaced with the following:

“4.1

Maximum Number of Shares Issuable.  Subject to adjustment as provided in Section
4.2, the maximum aggregate number of shares of Stock that may be issued under
the Plan shall be twenty million (20,000,000) and shall consist of authorized
but unissued or reacquired shares of Stock, treasury shares or any combination
thereof.  If an outstanding Option for any reason expires or is terminated or
canceled or if shares of Stock are acquired upon the exercise or Award of an
Option, the shares of Stock allocable to the unexercised portion of such Option
or such repurchased shares of Stock shall again be available for issuance under
the Plan.”




2.

This Amendment shall be governed by and construed according to the laws of the
Commonwealth of Massachusetts.




3.

All other terms of the 2004 Stock Option Plan shall remain in full force and
effect.




This Amendment was approved by the Board of Directors of the Corporation
effective as of September 7, 2012 and by the stockholders of the Corporation
effective as of __________.












